Title: From George Washington to John Fitzgerald, 27 April 1794
From: Washington, George
To: Fitzgerald, John


          
            Dear Sir
            Philadelphia 27th April 1794
          
          Your letter of the 14th instant ⟨ca⟩me to hand in due course of Post, and ⟨w⟩ould have
            received an earlier acknowledgment had I not been pressed with other business.
          I have no hesitation in declaring, ⟨t⟩hat the conduct of Mr Thomas Digges towards the
            United States during the War (in which they were engaged with Great Britain) and since,
            as far as the same has come to my knowledge, has not only been
            friendly, but I might add zealous.
          When I conversed with you on this subject in Alexandria, I
            thought I recollected a special, & pointed instance of beneficial service he had
            rendered this Country in sending me, between the leather & paste-board cover of a
            book, ⟨some⟩ important intelligence; but upon ⟨ref⟩lecting more maturely on the matter
            since, I am unable to decide positively whether it was from him,
            or another gentleman this expedient was adopted, to elude the consequences of a search.
            Be this however as it may, it is in my recollection that various verbal communications came to me, as from him, by our
            captives who had escaped from confinement in England; and I
            think I have received written ones also: but the latter, (if at all) must have been rare
            on account of the extreme hazard of discovery, & the consequences which would
            follow, both to the writer and bearer of such corrispondences.
          Since the war, abundant evidence might be adduced of his ac⟨ti⟩vity and zeal (with
            considerable risk) in sending artisans and machines of public utility to this Country—I
            mean by encouraging and facilitating their transporta⟨tion⟩ as also of useful
            information to the Secretary of State, to put him on his guard ⟨aga⟩inst nefarious
            attempts to make Paper &ca, for the purpose of counterfeiting our money. Until you mentioned the doubts which were entertained of Mr Digges’s
            attachment to this Country, I had no idea of its being questioned. With esteem and
            regard I am—Dear Sir Your Obedient Hble Servt
          
            Go: Washington
          
          
            P.S. Since writing the foregoing letter, I have seen & conversed with Mr John
              Trumbull respecting Mr T. Digges. The former, before he was committed to the Tower of
              London, was well acquainted with the latter, in England, and much in his company. To
              him, Mr Digges always appeared well attached to the rights & Interests of the
              United States. Knows that he was active in aiding our citizens
              to escape from their confinement in England; and be⟨lieve⟩s he was employed to do so by Doctr
              ⟨Fran⟩klin. Mr Trumbull has never seen Mr Digges since he left the Tower, but has
              heard that a difference arose between him and the Doctr not from any distrust
              entertained by the latter ⟨of⟩ disaffection in the former; but on the ⟨s⟩ettlement of
              their accounts.
          
          
            G. W——n
          
          
          
            The preceeding statement is made from the best recollection I have of the Subject.
              The expression might (if I had had more leisure) been more correct, but not more
              consonant with truth. Such as it is you are welcome to make what use you please of
              it.
          
          
            Go: Washington
          
        